Case 0:17-cv-60264-FAM Document 122 Entered on FLSD Docket 10/02/2018 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

                                  CASE NO.: 17-60264-CIV-MORENO

  REINALDO DAMAS MALUFF

                   Plaintiff,
  vs.

  SAM’S EAST, INC.

                   Defendant.
                                                          /

                                   NOTICE OF TRIAL CONFLICT

           Defendant, Sam’s East, Inc., (“Sam’s East”), by and through its undersigned


  counsel, hereby files this Notice of Conflict during the trial period in this matter

  which commences on October 29, 2018 for two weeks. The undersigned counsel has

  learned today that they are set for trial commencing on October 23, 2018 thru

  October 26, 2018 in the below matter which has been pending since 2016 and is

  unlikely to be continued.

        1. TEAIRA NICOLE REED v.                 PRIDE OF ST. LUCIE LODGE 1189, INC., Case
           Number: 2016-CA-001445,               set for trial in the Circuit Court for the 19th
           Judicial Circuit In and For           County of St. Lucie, Florida, before Judge Janet
           Carney Croom, during the              trial docket October 23, 2018 until October 26,
           2018.



                                        [signature on following page]




   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 122 Entered on FLSD Docket 10/02/2018 Page 2 of 2




                                                       Respectfully submitted,

                                                       /s/ Schuyler A. Smith
                                                       Jerry D. Hamilton, Esq.
                                                       Florida Bar No. 970700
                                                       jhamilton@hamiltonmillerlaw.com
                                                       Schuyler A. Smith, Esq.
                                                       Florida Bar No. 70710
                                                       ssmith@hamiltonmillerlaw.com
                                                       Patricia Concepcion, Esq.
                                                       Florida Bar No. 109058
                                                       pconcepcion@hamiltonmillerlaw.com
                                                       HAMILTON, MILLER & BIRTHISEL, LLP
                                                       Attorneys for Sam’s East, Inc.
                                                       150 Southeast Second Avenue, Suite 1200
                                                       Miami, Florida 33131-2332
                                                       Telephone: (305) 379-3686
                                                       Facsimile: (305) 379-3690

                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 2, 2018, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that
  the foregoing is being served this day on all counsel of record or pro se parties
  identified on the following Service List in the manner specified, either via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive
  electronically notices of Electronic Filing.
                                                       /s/ Schuyler A. Smith
                                                       Schuyler A. Smith, Esq.

                                                   SERVICE LIST

  Gregory Deutch, Esq.
  RUBENSTEIN LAW, P.A.
  2 S. University Drive, Suite235
  Plantation, FL 33324
  Tel: (954) 661-6000
  Fax: (954) 281-4045
  Gregory@rubensteinlaw.com
  lcueto@rubensteinlaw.com
  eservice@rubensteinlaw.com
  Attorneys for Plaintiff


                                                           2

   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
